           Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 1 of 31




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
 AETNA, INC., et al.,                             :
 Plaintiff,                                       :   Civil action
                                                  :
 v.                                               :   No. 18-2217
                                                  :
 MEDNAX, INC., et al.,                            :
 Defendants.                                      :
                                                  :

           AETNA’S MEMORANDUM OF LAW IN SUPPORT OF ITS
      MOTION FOR SPOLIATION SANCTIONS AND A SPOLIATION HEARING

       Aetna1 respectfully moves this Court to impose sanctions upon Mednax for its spoliation

of evidence and to hold an evidentiary hearing on the issue.2

                                PRELIMINARY STATEMENT

       On a daily basis for more than three years after Mednax was on notice of Aetna’s claim

in this case, Mednax automatically and permanently deleted what likely amounts to hundreds of

thousands of email records. The cause of the email destruction is not in dispute: Mednax

maintains a 90-day email retention/deletion policy that can only be suspended if Mednax’s

internal legal department installs litigation holds. Mednax failed to place such holds on the

accounts of key personnel for years after it was placed on notice of Aetna’s fraud allegations.

Absent a legal hold, Mednax concedes that electronic communications and files “drop off”and

are gone forever.




       1
         Aetna Inc., Aetna Health, Inc., Aetna Health Management, LLC and Aetna Life
Insurance Company.
       2
          On February 28, 2020, Aetna’s counsel alerted the Court that it would be filing for
sanctions for spoliation of evidence. The court directed that such a motion be directed to it, and
not to the Court-appointed Discovery Master.
         Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 2 of 31




       Specifically, Aetna alerted Mednax to its fraud allegations in January 2015 and Mednax

reported Aetna’s claims to the Mednax Board of Directors the next month. As the Court is

aware, the parties then engaged in years of settlement discussions, which included in-person

meetings and presentations through which Aetna articulated in significant detail the basis of its

fraud allegations. Despite hiring an army of high-profile lawyers— including numerous attorneys

from Boies Schiller, Quinn Emmanuel, and Lash Goldberg— Mednax failed to install a single

litigation hold between January 2015 and June 22, 2018, although it knew, during that time

period, that Aetna was accusing it of a wide-spread fraudulent billing scheme. For that entire

three-and-a-half year period, Mednax’s auto-deletion function chewed through and destroyed

likely thousands of emails on a daily basis. Because they were destroyed, the email records were

not available for Mednax to collect, review, and produce in response to Aetna’s discovery

requests or Court orders defining the scope of what items Mednax was required to produce in

this matter.

       Mednax offers a singular excuse for its reckless or intentional inaction: the issue of

installing litigation holds supposedly “slipped through the cracks.” This is an astonishing

contention given that Mednax, a publicly traded company and the largest supplier of neonatal

services in the country, has numerous in-house attorneys and hired multiple law firms to defend

it in 2016. Moreover, that excuse was proffered only after Mednax replaced its lead counsel in

the fall/winter of 2019, and new lead counsel conducted an “investigation”into the reasons why

Mednax failed to preserve records. While Mednax contends all records relating to this

investigation are privileged, it permitted a former employee— who was being paid $500/hour and

who did not participate in the “investigation”— to testify as to the self-serving conclusion

reached at the end of this purported investigation. Given Mednax’s refusal to produce any



                                                 2
         Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 3 of 31




evidence to support this conclusion, it should not be credited. But even if the years-long failure

to impose litigation holds just “slipped through the cracks,”that does not inoculate Mednax from

a finding that it destroyed evidence recklessly and in bad faith.

       Mednax’s failure to preserve evidence for years plainly supports the imposition of

spoliation sanctions. Each element necessary to impose such sanctions is present: the records

were in Mednax’s possession; Mednax was aware of Aetna’s claims; Mednax’s email deletion

policies led to the systemic destruction of critical evidence over the course of nearly five (5)

years; and Mednax was reckless and acted in bad faith in allowing this to happen on a daily

basis. Aetna, therefore, requests the imposition of, at a minimum, an adverse inference in

Aetna’s favor, following an evidentiary hearing held by this Court, at which Aetna will detail the

vast scope of the destruction and the lack of credibility in Mednax’s proffered excuse.

                                  FACTUAL BACKGROUND

       The relevant factual background involves three primary and interrelated issues:

       First, Aetna brought its allegations to Mednax’s attention in January 2015. In response,

Mednax conveyed those allegations to its Board of Directors in February 2015. The parties

entered into a tolling agreement and a long period of settlement negotiations, which included

several in-person meetings and which concluded in November 2017. As Mednax concedes,

throughout this entire time period, Mednax and its counsel were on notice of, and anticipated, the

instant litigation with Aetna. Indeed, Mednax has asserted attorney work product privilege –

which can only be invoked “in anticipation of litigation”–over portions of what little material it

has preserved from this time period.




                                                  3
         Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 4 of 31




        Second, despite anticipating the instant dispute, Mednax and its counsel failed to

implement any litigation holds on any employee relating to this dispute until June 2018— three

and a half years later.

        Third, the failure to install litigation holds has had a devastating impact on the

availability of Mednax to collect and review documents because Mednax maintains— and has

maintained for the entire time period in dispute— a 90-day e-mail destruction policy. Pursuant to

this policy, e-mails (and corresponding attachments) are automatically deleted and “gone

forever”if not manually saved within the 90-day period. Mednax maintains absolutely no

backup system. The auto-deletion feature can only be suspended if Mednax’s legal department

implements a litigation hold. Because no hold was installed until years after Mednax anticipated

this litigation, the auto-deletion feature of Mednax’s policy remained on and deleted an

unknowable, but certainly massive, number of electronic records from 2015 through December

2019.

        A.     MEDNAX WAS AWARE OF, AND ANTICIPATED, THIS LITIGATION AS EARLY AS
               JANUARY 2015.

        In January 2015, Aetna informed Mednax that Aetna contended Mednax had been

engaged in improper and fraudulent billing practices. (See D.E. 130-1 at Pierce Decl. ¶ 6

(hereinafter “Pierce Decl.”); Ex. 1 Moore Dep. at 24). On February 5, 2015, Mary Anne Moore,

Mednax’s Chief Legal Counsel, who doubled as Mednax’s Chief Compliance Officer, brought

Aetna’s allegations to the attention of the Mednax Board of Directors. (See Ex. 1 Moore Dep. at

84-85; see also Ex. 2, Mednax Privilege Log (“Log”) at Entry 21.) In October 2015, Aetna

provided Mednax with a draft statement of its fraud claims. (D.E. 130-1 at Pierce Decl. at ¶¶ 8-

9.) Ms. Moore discussed the allegations with Mednax’s CFO and COO on November 2, 2015




                                                  4
         Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 5 of 31




and again alerted the Mednax Board of Directors on November 11, 2015. (See Ex. 1, Moore

Dep. at 87-89; Ex. 2, Log at Entries 22, 185.)

       Despite being on notice of Aetna’s allegations, Mednax did not install any litigation holds

in 2015, and Mednax’s 90-day email destruction policy continued to actively and permanently

delete electronic communications and files. (Ex. 1, Moore Dep. at 86-87; Ex. 3 Courcelle Dep.

at 56-57; Ex. 4, 1/31/20 Letter and Litigation Hold Chart (identifying earliest holds as occurring

on June 22, 2018).) In fact, Mednax is withholding documents from November 2015 on work

product grounds. (Ex. 5, Hawkins Dep. at 45 (identifying document withheld because it was

“prepared at the direction of Mary Anne Moore in anticipation of instant litigation”); Ex. 2 Log

at 7 (identifying November 10, 2015 e-mail exchange).) For example, Mednax is withholding a

November 5, 2015 email and attachment sent by Mary Ann Moore to other Mednax personnel

which “reflect[s] the thoughts and mental impressions of counsel regarding Aetna’s allegations

and prepared by or at the direction of counsel in anticipation of the instant litigation.” See Ex.

2, Supp. Priv. Log. Vol. 5 at Entry 190 (emphasis added). Mednax thus concedes that at that

time, it “anticipat[ed] . . . the instant litigation”–and therefore cannot deny it had an obligation

to preserve evidence related to Aetna’s claims.

       On January 15, 2016, the parties met in person in Hartford, Connecticut, to discuss

Aetna’s allegations. (Pierce Decl. at ¶¶ 8-9.) At that meeting, Aetna made a detailed

presentation to Mednax, providing a thorough overview of its analysis and anticipated legal

claims. (See id. at Ex. 1.) The analysis, as set forth in Aetna’s 63-page presentation to Mednax,

centered on a multivariate linear regression of Mednax and non-Mednax claims data, in order to

determine the difference in the cost of NICU services for a given episode of care between

Mednax and non-Mednax NICU practices. (Id. at ¶ 6.) The regression analysis was designed to



                                                  5
           Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 6 of 31




control for— and thus factor out— a host of different variables that could otherwise account for a

difference in the cost of care between Mednax and non-Mednax practices. (Id. at ¶¶ 8, 11-25.)

Mednax was told that the analysis reflected upcoding of claims occurring with numerous

neonatology practices owned by Mednax throughout the country.

       On February 4, 2016, almost immediately following Aetna’s January 15 presentation,

Mednax signed a tolling agreement with Aetna specifically because Aetna was threatening

litigation. (Id. at ¶ 10; see also Moore Dep. at 94-95.) The parties met several additional times

in 2016 on issues pertaining to Aetna’s allegations and the underlying data/analysis. (Id. at ¶¶10-

16.) Despite viewing Aetna’s presentation, entering a tolling agreement, retaining multiple

outside law firms, and conferring multiple times with Aetna to receive data, Mednax did not

install any litigation holds in 2016, and Mednax’s 90 day email destruction policy continued to

actively and permanently delete electronic communications and files throughout the company.

(Ex. 1, Moore Dep. at 86-87; Ex. 3 Courcelle Dep. at 56-57; Ex. 4, 1/31/20 letter and Litigation

Hold Chart; Ex. 6, 2/12/20 letter and Litigation Hold Chart; see infra note 3 (log showing

retention of outside counsel in 2016); see also Ex. 5 Hawkins Dep. at 27-28 (in-house counsel

testifying that he learned of the dispute in February or March 2016 via a meeting with

“management team at Mednax.”).

       On January 19, 2017, Aetna and Mednax met again, and Mednax presented its response

to Aetna’s analysis. This time, Mednax was represented by a large number of outside attorneys,

including David Boies of Boies Schiller Flexner LLP and Martin Goldberg of Lash Goldberg.3



       3
          Mr. Goldberg still represents Mednax in connection with this dispute, and has since at
least early 2016. (See Ex. 2, Log at 192.) Mr. Boies was also retained in 2016. (Id. at 216.) Mr.
Boies represented Mednax until at least October 2017. (See Ex. 5, Hawkins Dep. at 50 (noting
that Quinn Emmanuel was hired in “late fall”2017; see also id. (noting that attorney Luke Nikas
had moved from Boies Schiller to Quinn Emmanuel). Several of Mr. Boies’colleagues also
                                                6
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 7 of 31




(Pierce Decl. at ¶ 17; see also Ex. 5, Hawkins Dep. at 38 (testifying that Mr. Boies was a “very

prominent”attorney).) The parties discussed Aetna’s claims and Mednax offered its purported

defenses to those claims. (Pierce Decl. at ¶ 17). After receiving Mednax’s comments, Aetna’s

expert consultants further refined the regression analysis to address Mednax’s comments. On

March 27, 2017, the parties re-convened in New York, and Aetna presented its reply. (Id. at ¶ 18

& Ex. 7.) In this presentation, Aetna addressed each of the arguments raised by Mednax, and

either refuted Mednax’s argument or explained how Aetna modified the analysis to address

Mednax’s critique. After addressing each Mednax issue, and modifying its analysis to address

certain of them (even though Aetna did not agree with the criticisms), Aetna provided Mednax

with its updated analysis. (Id. at ¶ 19-20.) In May 2017, Aetna provided Mednax with further

refinements. (Id.)

       In October 2017, Mednax terminated the tolling agreement with Aetna. On November

10, 2017, Aetna filed a writ of summons in Pennsylvania state court, which was served on

Mednax in December 2017. The Writ of Summons named as defendants not just Mednax, but

also dozens of physician practice groups owned by Mednax throughout the country. (See D.E. 1-

1, Writ of Summons; Ex. 1, Moore Dep. at 99-101.) Despite meeting with Aetna in 2017 (with

two law firms representing Mednax at the time) and despite being served with a writ in 2017,

Mednax failed to implement any litigation holds in 2017, and Mednax’s 90-day email destruction

policy continued to actively and permanently delete electronic communications and files

throughout the company. (See Ex. 1, Moore Dep. at 101; Ex. 4 and 6, 1/31/20 and 2/12/20 letters

with Litigation Hold Charts.)



worked on the matter for Mednax, including partners Nick Gravante, Jim Fox Miller, and Luke
Nikas, together with other “associate attorneys.” (Ex. 5, Hawkins Dep. at 38.) To state the
obvious, Mednax had hired an army of lawyers in connection with Aetna’s allegations.

                                                7
         Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 8 of 31




       Aetna filed its Complaint in this case on April 25, 2018. At this time, Mednax was

represented by the Quinn Emmanuel and Lash Goldberg law firms. Two (2) months later, on

June 22, 2018, Mednax finally implemented its first litigation holds for this case, but for just 10

individuals. (See Ex. 4 and 6, 1/31/20 and 2/12/20 letters with Litigation Hold Charts; Ex. 5,

Hawkins Dep. at 47 (testifying as corporate representative that no legal holds were instituted

relating to the instant dispute prior to June 22, 2018).) These litigation holds coincided with the

parties Rule 26(f) conference in early July, and overlap substantially with Mednax’s Rule 26(a)

disclosures produced in July 2018. These meager number of litigation holds were implemented

three and a half years after Mednax was first informed of Aetna’s allegations, and two and a half

years after the parties first met on January 15, 2016 to review evidence supporting Aetna’s

allegations.

       B.      AFTER RETAINING NEW LEAD COUNSEL, MEDNAX IMPLEMENTS DOZENS OF
               NEW LITIGATION HOLDS IN DECEMBER 2019— 2 YEARS AFTER AETNA
               INITIATED LITIGATION AND NEARLY FIVE YEARS AFTER MEDNAX WAS FIRST
               AWARE OF AETNA’S ALLEGATIONS.

       In late 2018 and into 2019, the parties were engaged in several discovery disputes. Aetna

was seeking documents from Mednax employees responsible for building and overseeing

Mednax’s internal billing/coding system, BabySteps. (See Ex. 7, 12/10/18 letter; Ex. 8, 2/19/19

letter.) Aetna was also seeking documents held by Mednax employees responsible for

overseeing the financial performance of the various Mednax physician practice groups. (See Id.)

Aetna moved to compel the production of these documents, which would have required Mednax

to identify numerous custodians who would potentially possess relevant and responsive

documents. (See D.E. 87 (motion relating to BabySteps records and custodians); D.E. 113

(motion relating to Mednax custodians).)




                                                 8
         Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 9 of 31




       Aetna was also seeking in discovery email communications to and from Mednax

physicians, who were employed by Mednax across the country. Mednax’s counsel at the time,

however, informed Aetna during November and December 2018 that Mednax did not retain such

records on Mednax servers. (Ex. 9, 11/21/18 email from A. Kumer; Ex. 10, 11/30/18 email from

L. Nikas) During later depositions, however, Aetna learned that this representation was false.

Mednax has, at all relevant times, maintained e-mails with its physicians on Mednax servers.

(Ex. 3, Courcelle Dep. at 30-31.) Mednax went so far as to insist that Aetna had to issue

subpoenas to its physician practices to obtain records from those practice groups, D.E. 76-3 at

p.3 of 107, before being directed by this Court to identify the groups for which it would not agree

to produce documents, D.E. 62 at ¶4b. Mednax then reversed course and indicated it would not

decline to produce discovery on behalf of any of its neonatal practice groups, (Ex. 11, 3/18/19

Email from J. Chun (attachments omitted)), although it continued to insist that individual

physicians, including practice managers, should not be treated as custodians in this matter (D.E.

126). While Mednax counsel was misleading Aetna about who controlled these electronic

communications, and expending time litigating the issue, Mednax’s 90 day email destruction

policy continued to actively and permanently delete the evidence Aetna was seeking to acquire.

In the end, Mednax’s assertion of control over the productions of its practice groups allowed it to

continue to conceal this destruction and allow the destruction to run unabated while it continued

to litigate which individuals should be designated as custodians.

       Mednax obviously knew that if Aetna’s motions were granted, Mednax would need to

identify the relevant custodians, capture available records (including e-mails), and search for

responsive records. While these disputes remained unresolved, however, Mednax still did not

timely install appropriate litigation holds on the potential witnesses/custodians implicated by



                                                 9
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 10 of 31




Aetna in its pursuit of relevant records. On March 14, 2019, Mednax implemented litigation

holds for just 15 custodians who had financial oversight over its physician practices. But

Mednax still did not impose litigation holds for custodians involved with the BabySteps software

beyond the individuals who received litigation holds in June 2018, or for the physicians from

whom Aetna had long been seeking documents/e-mail records, even though it simultaneously

informed Aetna that it would be producing records on behalf of those practice groups. (See Ex.

11, 3/18/19 Email from J. Chun; Ex. 4 and 6 at Litigation Hold Charts.)

       The Court granted Aetna’s motions on November 8, 2019 and December 2, 2019 (See

D.E. 163 (addressing BabySteps motion) & 174 (addressing additional custodians, including

financial custodians).) It was only after these motions were granted that Mednax installed a

broader set of litigation holds and searched for records and e-mails responsive to the Court

Orders –including on its practice groups’Medical Directors, financial custodians and BabySteps

custodians. (Ex. 4 and 6 at Litigation Hold Charts). Mednax implemented these litigation holds

on December 9, 2019 and December 19, 2019. Id. Prior to that time, Mednax’s 90 day email

destruction policy continued to cause electronic communications and files to be permanently

deleted. A handful of additional litigation holds were then implemented on December 19, 2019,

January 31, 2020, and February 20, 2020. (Ex. 12, 3/13/20 letter and Litigation Hold Chart; Ex.

13, 4/8/20 letter and Litigation Hold Chart).

       By December of 2019 Mednax had fired the Quinn Emmanuel firm as its lead counsel.

Aetna believes that the broader litigation holds imposed thereafter were prompted by new and

current lead counsel, Robbins Russell, after Robbins Russell learned that Mednax and its prior

counsel (and current counsel from Lash Goldberg) failed to ensure that appropriate litigation

holds were in place much earlier. In fact, it was at this same time (December 2019) that Mednax



                                                10
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 11 of 31




informed Aetna for the first time that Mednax maintained a 90-day email destruction policy

which rendered huge volumes of records unavailable for review. See infra Section II.C. It was

not until Robbins Russell became involved in the case, and the Court entered discovery Orders

favorable to Aetna, that Mednax finally came clean on the fact that the auto-deletion policy had

been eliminating electronic communications and files for nearly five (5) years— no one from

Mednax, the Boies Schiller firm, the Quinn Emmanuel firm, or the Lash Goldberg firm disclosed

anything of the kind to Aetna prior to December 2019.

       C.      BECAUSE MEDNAX PERMANENTLY DELETES E-MAILS AFTER 90 DAYS, THE
               FAILURE TO IMPLEMENT LITIGATION HOLDS RESULTED IN WIDESPREAD AND
               SYSTEMATIC DESTRUCTION OF ELECTRONIC RECORDS.

       Under the terms of Mednax’s e-mail retention/deletion policy, Mednax automatically and

permanently deletes email records after 90-days unless they are specifically and manually saved

by the Mednax employee. (See Ex. 14, E-mail Retention Policy at 1 (“It is the Policy of the

Company to manage E-Mails on a rolling 90-day schedule unless such E-Mails have been

classified as Records in accordance with the Records Management Policy”); see also Ex. 3,

Courcelle Dep. at 39-42.) Mednax also has no backup system, so if an e-mail or its attachment is

deleted, it cannot be recovered. As Mednax’s Director of Litigation explained, absent a litigation

hold, e-mails “drop off”after 90 days, meaning that the e-mails will be “gone forever.” (Ex. 3,

Courcelle Dep. at 42 (emphasis added).)

       Mednax’s auto-deletion policy has been in existence for the entire time period at issue in

this dispute. (Id.; Ex. 4, 1/31/20 letter) During this time period, Mednax used two different e-

mail systems— First Class and Office 365— but the policy applied equally to both systems.4 (See



       4
         The only difference between the two e-mail systems used by Mednax is that with the
First Class system, when a litigation hold was installed, the employee’s then-existing e-mails
would be placed onto a backup tape. (Ex. 3, Courcelle Dep. at 33-35; see also Ex. 15, 5/29/20
                                                11
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 12 of 31




Ex. 3, Courcelle Dep. at 30-33, 42.) This auto-delete function can only be suspended if Mednax

imposes a litigation hold, which Mednax failed to install in this case until years after Mednax

was aware of Aetna’s allegations. As a result, from January 2015 to June 22, 2018, the auto-

deletion aspect of Mednax’s e-mail retention policy remained “on”and Mednax email records

continued to “drop[] off.”5

       There is abundant evidence of record establishing the devastating impact of the auto-

deletion policy on the availability of documents to review. (See Ex. 16, 6/9/20 letter and

Litigation Hold Chart.) The levels of emails residing on relevant custodians accounts prior to

imposition of litigation holds, compared to the amount of emails residing on those accounts after,

reflects the huge volume of electronic communications permanently deleted. For example, Ms.

Laurie Klink manages Mednax’s Medical Coding Department, has worked at Mednax for 20

years, and is an important witness in this case. Indeed, one of her former colleagues testified that

Ms. Klink pressured Mednax coders to find ways to bill more intensive and more expensive

codes than necessary. (Ex. 17, Cassano Dep. at 54:18-56:5.) Ms. Klink was among the first ten

Mednax employees to receive a litigation hold on June 22, 2018. Mednax was only able to

collect approximately 11,625 e-mails predating the litigation hold, despite the fact that Ms. Klink




letter.) With Office 365, this function occurs within Office 365 and does not require backup
tapes. (Id. at 19.) To be clear, however, backup tapes were not used for every employee under
the First Class system— only when an employee was placed onto a litigation hold would Mednax
create a backup tape for that particular hold. (Id. at 33-36; see Ex. 15, 5/29/20 letter.)
       5
          If a Mednax employee was on a litigation hold for an unrelated matter, such as a
medical malpractice case, the auto-deletion policy would have been suspended. (See e.g., Ex. 4
and 6 at Charts (showing if custodian had a prior, unrelated litigation hold).) This case, however,
is the only one pending against Mednax relating to its billing and coding practices. Thus, the
subject matter of this case is fundamentally different than the other Mednax cases that prompted
an unrelated litigation hold.


                                                12
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 13 of 31




worked at Mednax during the entire timeframe in dispute. On the other hand, Mednax collected

approximately 70,000 e-mails from Ms. Klink’s folders not long after the litigation hold went

into place. In other words, as a result of the auto-delete aspect of the Mednax retention policy,

Mednax collected seven times more emails in the handful of months following the June 22, 2018

litigation hold, than it did from the timeframe of 2012 through June 22, 2018. Unless Ms. Klink

suddenly started emailing at an alarmingly rapid rate after the hold went into place, it is likely

that hundreds of thousands of Ms. Klink’s emails automatically “dropped off”, are “gone

forever,”and cannot be searched for responsive records. (Ex. 3, Courcelle Dep. at 42-43.) This

pattern is consistent across numerous Mednax witnesses/custodians, including with Ms. Kathleen

O’Hara, the Mednax executive in charge of “educating”Mednax physicians.6 (Ex. 18, O’Hara

Dep. at 9-11 (explaining job role).)

       In another example, Mednax issued no litigation hold letters to its Medical Directors in

connection with this case until December 2019. See Ex. 4, 1/31/20 letter (indicating Mednax

captured the email accounts of 51 Medical Directors on December 19, 2019). Throughout

discovery, Mednax insisted that its Medical Directors did not have evidence relevant to this

litigation, and insisted that Aetna’s requests that it search its Medical Directors’email accounts

was overly broad and burdensome –notwithstanding the fact that Mednax was actively deleting

these emails, such that when Mednax ultimately searched the email records of the paired-down

list of Medical Directors identified by Aetna, Mednax “[did] not maintain email for any [of the

Directors] from the relevant time period… due to Mednax’s standard 90-day email retention




       6
         For example, similar patterns appear with the following custodians: Kathleen O’Hara,
Jennifer Granberry, Dr. Michael Stanley, Marilou Pantoia-Smith, David Clark, Dr. Roger
Hinson, Jason Clemons, John Pepia, Lee Wood, Arynn Elsdoerfer, James Krempler, Kristin
Verhamme, Jamie Wilson, David Leung and many others. See Ex. 16, at Litigation Hold Chart.
                                                 13
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 14 of 31




policy.” (See Ex. 15, 12/18/19 letter at p.3). Mednax, however, has now gone so far as to

identify nine “experts”under Rule 26(a)(2)(C), all of whom are employed physician Medical

Directors (or “emeritus”directors) who, according to Mednax, have knowledge directly relevant

to Aetna’s claims, but for less than half of whom Mednax preserved and produced any records of

which the physician was a custodian. (Compare Ex. 20, Rule 26(a)(2)(C) disclosures and Ex. 21,

Supplemental Rule 26 (a)(2)(C) disclosures with Ex. 16, Litigation Hold Chart).

        D.     MEDNAX CLAIMS TO HAVE RECENTLY CONDUCTED AN INVESTIGATION AS TO
               THE FAILURE TO INSTALL LITIGATION HOLDS, AND CLAIMS TO HAVE
               CONCLUDED THAT IMPOSITION OF LITIGATION HOLDS JUST “SLIPPED”BY
               NUMEROUS LAW FIRMS AND IN-HOUSE COUNSEL FOR YEARS.

       Likely anticipating this very motion, Mednax claims to have belatedly conducted some

sort of an investigation into why Mednax’s in-house and outside counsel failed to implement

timely litigation holds, for years. To be sure, Aetna has no knowledge of whether an

investigation actually occurred, the scope of the investigation, or what was used as the basis for

the purported conclusion –wielding the attorney work product privilege as a shield, Mednax has

refused to provide this information. Mednax claims that the investigation was conducted by

attorneys from Robbins Russell. Mednax’s counsel nonetheless has attempted to use the results

of this purported investigation as a sword against Aetna’s assertions of spoliation, permitting a

corporate representative to recite the conclusion reached after the alleged investigation. At the

same time, Mednax has asserted that any documents obtained, reviewed or created (such as

interview notes) during the purported investigation are privileged. (See Ex. 5, Hawkins Dep. at

111-13.) In fact, Mednax’s corporate representative on the topics— Mednax’s former General

Counsel who Mednax was paying $500/hour for his testimony, see id. at 23-24— stated that he

did not participate in the alleged investigation and did not review any materials related to the

investigation prior to testifying on that very topic. When pressed, Mr. Hawkins testified that

                                                 14
         Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 15 of 31




Mednax’s current counsel simply provided him with the self-serving conclusion reached after

this “investigation,”that he did nothing to verify it, and that he simply took their word for it. (Id.

at 111-13.) Thus, even if Mednax had not shielded the entire investigation, but for its

conclusion, under the guise of privilege, its corporate designee on the topic was not prepared to

testify about it.

        In any event, even Mednax’s description of the purported investigation and its apparent

conclusion confirms that Mednax was at least egregiously reckless in failing to preserve

evidence. For instance, Mednax has admitted that the need to impose litigation holds was

discussed in at least two meetings with counsel. The first of these meetings allegedly occurred in

March 2016— just a handful of months after Aetna placed Mednax on notice of Aetna’s

allegations. (See Ex. 52, Hawkins Dep. at 52.) The meeting included Mednax’s internal and

external counsel, and the meeting minutes allegedly reflect that litigation holds were discussed.

(Id.; see also id. at 52-53 (Mednax counsel stating that the minutes are privileged.) Mednax’s

General Counsel, its Chief Legal Officer (Mary Anne More), and its outside counsel from Boies

Schiller and Lash Goldberg were all present at the meeting. (Id. at 53, 82 (also identifying

former General Counsel Tom Hawkins as attending the meeting); id. at 83 (noting that

“interested executives and lawyers”attended the meeting).) While the issue of litigation holds

was supposedly discussed, no litigation holds were implemented at that time. Mednax allegedly

revisited the issue of litigation holds in February 2018. (Id. at 54-55.) Again, meeting minutes—

which have been withheld as privileged— supposedly reflect that Mednax in-house counsel

discussed the issue of litigation holds with the Quinn Emmanuel attorneys. (Id.; see also id. at

84-85 (noting that meeting minutes were prepared by Quinn Emmanuel); see also id. at 86

(testifying that Mary Anne Moore and Quinn Emmanuel counsel attended the meeting).)



                                                 15
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 16 of 31




       In addition to locating these meeting minutes, Mednax’s current counsel also claimed to

have interviewed the internal and external attorneys who failed to ensure the implementation of

litigation holds. For example, attorneys from the Robbins Russell firm allegedly interviewed in-

house counsel and current/former outside counsel, such as Nick Gravante of Boies Schiller, Luke

Nikas of Quinn Emmanuel and Marty Goldberg of Lash Goldberg. (Id.) Based on all of this

work, Mednax’s current lead counsel came to the factual conclusion that the issue of litigation

holds merely “slipped through the cracks.” (Id. at 105 (emphasis added).) That is, Mednax’s

attorneys from the Robbins Russell firm came to the factual conclusion that the issue of whether

to install litigation holds in a major fraud litigation involving alleged damages of many tens of

millions of dollars was not intentional, but merely “slipped”by the Chief Legal Officer of a

publicly traded company, as well as numerous attorneys from Boies Schiller, Quinn Emmanuel,

and Lash Goldberg for three and a half years, all while a 90-day email destruction policy was

actively deleting evidence.

       The issue of auto-deletion apparently did not come to the attention of current lead counsel

from Robbins Russell for several months. Robbins Russell entered their appearance on October

9, 2019. Yet, there were no additional litigation holds put in place between October 9, 2019 and

December 2, 2019. (See e.g. Ex. 4 at Litigation Hold Chart). Throughout this entire time period,

more emails from many relevant custodians’e-mail accounts continued to be deleted

permanently, even while Aetna had Motions to compel discovery pending. (Ex. 3, Courcelle

Dep. at 42-43.)

                                          ARGUMENT

       “In determining spoliation sanctions, the Court must follow a two-step approach. First, it

must determine whether the conduct at issue constitutes spoliation of evidence. Second, if



                                                16
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 17 of 31




spoliation has occurred, the Court must determine the appropriate level of sanction to impose.”

Bozic v. City of Wash., 912 F. Supp. 2d 257, 266 (W.D. Pa. 2012) (citing Bull v. United Parcel

Serv., Inc., 665 F.3d 68, 74 n.5. (3d Cir. 2012)). As to the first step, “[s]poliation includes ‘the

destruction or significant alteration of evidence, or the failure to preserve [or produce] property

for another's use as evidence in pending or reasonably foreseeable litigation.’” Bozic, 912 F.

Supp. 2d at 266 (quoting Mosaid Techs. Inc. v. Samsung Elecs. Co., 348 F.Supp.2d 332, 335

(D.N.J.2004)) (alternation in original).

       As to the first prong, the Third Circuit recently detailed the four-factor test used to

determine what actions constitute spoliation. “Spoliation occurs where: [1] the evidence was in

the party’s control; [2] the evidence is relevant to the claims or defenses in the case; [3] there has

been actual suppression or withholding of evidence; and [4] the duty to preserve the evidence

was reasonably foreseeable to the party.”Indem. Ins. Co. of N. Am. v. Electrolux Home Prods.,

520 F. App'x 107, 111 (3d Cir. 2013) (quoting Bull, 665 F.3d at 73); see also Bozic, 912 F. Supp.

2d at 266; First Senior Fin. Grp. LLC v. Watchdog, No. 12-cv-1247, 2014 U.S. Dist. LEXIS

45952, at *12 (E.D. Pa. Apr. 3, 2014)

       “The touchstone of the Bull test, however, appears to . . . be a finding of ‘bad faith.’”

Bozic v. City of Wash., 912 F. Supp. 2d 257, 269 (W.D. Pa. 2012). Bad faith is satisfied where:

(1) “evidence is withheld or destroyed with the specific intent and purpose of keeping it out of

the hands of a litigation adversary”or (2) there is a “reckless disregard”for the consequences of

destroying or failing to preserve evidence. Bozic v. City of Wash., 912 F. Supp. 2d 257, 269

(W.D. Pa. 2012) (finding prong 3 was satisfied where the party “was reckless as to the

consequence of [his] action”because that satisfies “the Bull ‘bad faith’standard”despite the fact

that the Court found that he did not have “specific malicious intent of keeping the record from”



                                                  17
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 18 of 31




the parties or the Court); see also First Senior Fin. Grp. LLC v. Watchdog, No. 12-cv-1247, 2014

U.S. Dist. LEXIS 45952, at *24 (E.D. Pa. Apr. 3, 2014). Here, there is ample evidence of bad

faith on the part of Mednax.

           A.          AETNA HAS ADDUCED SUBSTANTIAL AND SPECIFIC EVIDENCE OF
                       SPOLIATION.

       Aetna has adduced specific and voluminous evidence to show that each of the four Bull

factors has been met. Accordingly, Aetna has satisfied the first prong of the applicable

spoliation analysis.

                1.     THE E-MAIL RECORDS AT ISSUE WERE PLAINLY IN MEDNAX’S
                       CONTROL.

       The first Bull factor asks whether the evidence in question was within the possession or

control of the entity accused of spoliation. Here, there is no question that the evidence at issue

was within Mednax’s possession and control. Aetna’s motion concerns e-mails (and

corresponding e-mail attachments) that previously existed on Mednax e-mail servers, but were

deleted as a result of Mednax’s 90-day rolling and automatic deletion policy. All Mednax

employees have Mednax e-mail addresses and their e-mails were possessed by Mednax. (E.g.,

Ex. 3, Courcelle Dep. at 30-31, 33 (noting that all Mednax employees, including physicians, had

Mednax e-mails addresses on either current Office system or prior First Class system); see also

Ex. 11 (stating Mednax would not be identifying any practice groups for whom it would decline

to produce records).) Thus, there is no question that Mednax did possess the records at issue.

                2.     MEDNAX CONCEDES IT ANTICIPATED THIS LITIGATION AS EARLY AS
                       2015.

       Next, there is no question that Mednax anticipated this litigation many years before it

installed the first litigation holds. “A party which reasonably anticipates litigation has an

affirmative duty to preserve relevant evidence.”AMG Nat’l Trust Bank v. Ries, 2011 WL

                                                 18
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 19 of 31




3099629, at *4 (E.D. Pa. July 22, 2011). “The standard is objective, asking not whether the party

in fact foresaw litigation, but whether a reasonable party in the same circumstances would have

reasonably foreseen litigation.” First Sr. Fin. Grp., LLC v. Watchdog, 2014 WL 1327584, at *9

(E.D. Pa. Apr. 3, 2014). “The obligation to preserve evidence arises when the party has notice

that the evidence is relevant to litigation ... as for example when a party should have known that

the evidence may be relevant to future litigation.”Rogers v. Allstate Ins. Co., 2012 WL 5250513,

at *5 (E.D. Pa. Oct. 23, 2012). To determine whether a party “should have known that the

evidence may be relevant,”courts consider a variety of factors, including the course of conduct

between the parties and what steps parties took before the loss of the evidence. Bistrian v. Levi,

2020 WL 1443735, at *5 (E.D. Pa. Mar. 24, 2020).

       Here, it is undisputed that Mednax anticipated litigation with Aetna. Aetna informed

Mednax of its allegations in January and November of 2015. Mednax, in turn, informed its

Board of Directors of Aetna’s allegations in February and November of 2015. The parties met

on January 15, 2016, during which Aetna made a 63-page presentation laying out Aetna’s

allegations and the statistical analysis that supported those allegations. Thereafter the parties

signed a tolling agreement and met several times between January 2016 and the end of 2017.

Further, Mednax has withheld dozens of documents that were created as early as November 2015

on work product grounds. By doing so, Mednax is taking the position that it need not produce

the records because at the time (November 2015 through December 2017) Mednax anticipated

the “instant”litigation. In fact, Mednax is withholding email communications from November

2015 which “reflect[] the thoughts and metal impressions of counsel regarding Aetna’s

allegations and prepared by or at the direction of counsel in anticipation of the instant

litigation,”and an email chain between Mednax personnel “providing information requested by



                                                 19
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 20 of 31




counsel to render legal advice regarding Aetna’s allegations and prepared at the request of

counsel in anticipation of the instant litigation.” (See, e.g. Ex. 2 Log at Entries 190 and 191

(emphasis added).

        Therefore, Mednax anticipated litigation throughout 2015-2018. It was under a duty to

preserve documents throughout that entire time period and “once this duty to preserve arises, a

litigant must ‘suspend its routine document retention/destruction policy and put in place a

‘litigation hold’to ensure the preservation of relevant documents.’” Dunn, 2012 WL 424984, at

*5. Mednax failed to do so, despite apparently discussing the issue several times with counsel.

Aetna has plainly satisfied this prong of the spoliation analysis.

                3.      MEDNAX SUPPRESSED AND DESTROYED EVIDENCE

        For purposes of the next Bull prong— i.e., the destruction of evidence— it is undisputed

that Mednax destroyed what likely amounts to hundreds of thousands (if not millions) of e-mail

records. Mednax did so by failing to implement litigation holds and clearing the way for the 90-

day rolling destruction of e-mail records to continue for many years. It is impossible for Aetna

to know the exact number of the e-mails that were destroyed or the content of those e-mails,

because those emails “dropp[ed] off”permanently and were never available for any party to

collect, produce, or review. Mednax’s own blatant failure to act— despite being represented by

large, prominent law firms— was the sole cause of these records being unavailable. This

misconduct, which is at least egregiously reckless, resulted in the widespread destruction of

potentially relevant and responsive records. Mednax’s conduct constitutes “bad faith,”which is

sufficient to satisfy this prong of the Bull test.

        As noted above, the focus of the Bull test centers on a finding of bad faith. Bozic, 912 F.

Supp. 2d at 269. Bad faith is satisfied where there is a “reckless disregard”for the consequences



                                                     20
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 21 of 31




of destroying or failing to preserve evidence. Id. (finding the destruction/bad faith prong of the

Bull analysis was satisfied where the party “was reckless as to the consequence of [his] action”

because that satisfies “the Bull ‘bad faith’standard”despite the fact that the Court found that he

did not have “specific malicious intent of keeping the record from”the parties or the Court); see

also First Senior Fin. Grp. LLC v. Watchdog, No. 12-cv-1247, 2014 U.S. Dist. LEXIS 45952, at

*24 (E.D. Pa. Apr. 3, 2014). Here, Defendants’conduct was at least reckless, and an evidentiary

hearing— at which the Court can assess the credibility of Mednax’s witnesses— will confirm this.

For example:

       i   Defendants knew of Aetna’allegations in 2015, notified their Board of
           Directors about the allegations, and began to prepare internal documents in
           anticipation of the litigation;

       i   At the same time, Defendants knew that they maintained a 90-day email
           destruction policy and knew that emails were being destroyed every single
           day, but took no action to halt that policy and the corresponding impact on the
           availability of records for this litigation;

       i   The parties met numerous times throughout 2016, at which time Aetna shared
           its detailed statistical findings with Mednax, putting Mednax on even further
           notice of Aetna’claims;

       i   Recognizing the serious nature of Aetna’s claims, Mednax hired multiple
           outside law firms to defend Mednax against Aetna’s allegations, including the
           prominent Boies Schiller law firm;

       i   These outside lawyers met with Mednax’s General Counsel and Chief Legal
           Officer to discuss the matter in early 2016, discussed litigation holds, but
           again took absolutely no action to halt the destruction of potentially relevant
           information;

       i   The parties met again several times in 2017, including with numerous partners
           from outside firms present to represent Mednax— again, no litigations holds
           were imposed at all in 2017 and Mednax permitted its 90-day email
           destruction policy to continue rendering email records “gone forever”;

       i   Aetna filed a writ of summons in November 2017 and then filed a Complaint
           in April of 2018, but Mednax did not impose any legal holds at all under June
           22, 2018, when Mednax imposed a measly ten (10) legal holds;

                                                21
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 22 of 31




       i   During the initial discovery period in this case, Mednax took the false position
           that email records from physicians around the country were not in Mednax’s
           possession, despite the fact that Mednax counsel either knew, or should have
           known, that Mednax physicians’emails were indeed stored on Mednax
           servers, see Ex. 10, 11/30/2019 email; see also First Senior Fin. Grp. LLC v.
           Watchdog, No. 12-cv-1247, 2014 U.S. Dist. LEXIS 45952, at *24 (E.D. Pa.
           Apr. 3, 2014) (a party’s obfuscation or lying can show that she is acting in bad
           faith);

       i   After being directed by this Court to provide a basis for why it would not
           produce documents on behalf of any of its physician groups, Mednax
           represented to Aetna that it would produce documents on behalf of all of its
           neonatal physician practices. Mednax nonetheless took no steps to preserve
           documents held by custodians within these groups while it contested Aetna’s
           request that they be treated as custodians. Mednax has since identified a
           number of Medical Directors of those groups as possessing information
           directly relevant to Aetna’s claims. Mednax has produced records from the
           custody of less than half of these individuals;

       i   While the parties were disputing and filing motions relating to Mednax’s need
           to add numerous additional custodians, Mednax took no additional action in
           2018 to impose additional litigation holds in the event Aetna’s position was
           credited by the Court (it was) and took only minimal action in April 2019 to
           address a small subset of the custodians involved;

       i   At no point from January 2018 through December 2019 did Mednax ever
           reveal that it maintained a 90-day destruction policy and at no point did
           Mednax reveal that the destruction continued completely unabated from 2015
           through the middle of 2018;

       i   Mednax first informed Aetna of the existence of the policy only when its
           initial lead counsel was fired and new counsel apparently discovered the
           problem in December 2019, at approximately the same time at Mednax was
           forced to comply with Court Orders granting Aetna additional discovery into
           numerous topics; and

       i   Mednax— a publicly traded company with a robust internal legal
           department— and the copious numerous of outside counsel representing
           Mednax discuss litigation holds two times, failed to act, and permitted the
           destruction of likely millions of records to— in their current counsel’s
           words— “slip through the cracks.”

       Mednax failed to protect potential evidence in this case, despite being aware at all times

that the records were being destroyed on a daily basis. Mednax and its counsel discussed

                                               22
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 23 of 31




installing litigation holds multiple times and still failed to act. As a result, Aetna is severely

prejudiced because an unknowable number of potentially responsive email records are gone

forever. In these circumstances, there can be no doubt that Mednax’s conduct rises to the level

of bad faith and reckless disregard required under the Bull analysis. Bozic v, 912 F. Supp. 2d at

273 (finding that defendant acted in reckless disregard for consequences of destroying the

evidence and that reckless disregard does rise to the level of bad faith spoliation); Victor Stanley,

Inc. v. Creative Pipe, Inc., 269 F.R.D. 497 (D. Md. 2010) (finding bad faith spoliation where

“[d]efendants deleted thousands of files and ran programs to ensure their permanent loss

immediately following preservation requests and orders, and immediately before scheduled

discovery efforts”, and ruling that once the preservation duty is triggered, a party is obligated to

suspend a document retention or destruction policy and implement a litigation hold to ensure the

preservation of relevant documents); Treppel v. Biovail Corp., 249 F.R.D. 111, 121 (S.D.N.Y.

2008) (company's failure to preserve existing backup tapes subsequent to 2003, when company

unquestionably was on notice of duty to preserve tapes containing documents of key player in

litigation, was grossly negligent or reckless, and provided culpable state of mind for adverse

inference instruction as sanction for spoliation of evidence); U.S. v. Philip Morris USA, Inc., 327

F.Supp.2d 21, 26 (D.D.C. 2004) (imposing $2.9 million fine and costs for defendant’s failure to

preserve two years’worth of relevant e-mails despite a court order to do so reasoning the

sanctions “fully effect the reckless disregard and gross indifference displayed toward their

discovery and document preservation obligations”); In re Telxon Corp. Sec. Litig. v.

PriceWaterhouseCoopers, LLP, No. 1:01CV1078, 2004 WL 3192729, at *33 (N.D. Ohio July

16, 2004) (“Prior to litigation PwC had permitted destruction of documents despite committing

to their preservation. Despite these failures, PwC time and time again told the court and the



                                                  23
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 24 of 31




parties that it had made a complete disclosure of all relevant documents and attachments and that

it had produced them in the order in which they were stored by PwC. The only conclusion the

court can reach is that PwC and/or its counsel engaged in deliberate fraud or was so recklessly

indifferent to their responsibilities as a party to the litigation that they failed to take the most

basic steps to fulfill those responsibilities.”).

        In response to the undisputed nature of its spoliation, Mednax will no-doubt point to what

it refers to as the “email loop”and claim that it retained emails that were generated by that

automated process. Specifically, Mednax maintains an electronic billing and coding system

generally referred to as “BabySteps.” The BabySteps system— based on practically zero,

relevant clinical information— automatically generates a code for a physician to bill for treatment

provided to a particular infant on a particular day. If the physician disagrees with the code

generated by BabySteps, if the BabySteps software is not able to generate a code, or if the

provider selects an option within the software known as the “morbidity and mortality”statement,

the claim is flagged for review by an employee within Mednax’s coding department. If the coder

thinks the physician has not selected the correct code, he or she uses a software system referred

to as “OBR”to send a templated email to the physician asking them to reconsider their coding

decision. The physician must thereafter respond to the email from the coder, and either go along

with the recommended change or stand on their original coding decision. This correspondence

cycle is referred to as the “email loop.” Mednax has represented that its “email loops”–

including the follow-up correspondence between physician and coder that can include

escalations to supervisors –are not subject to the 90-day deletion policy, and that all available

email loops have been produced.




                                                    24
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 25 of 31




       However, Mednax’s preservation of these “email loop”emails and their subsequent

chains is not complete. Mednax has produced records in connection with its audits of physician

practice groups (records that were physically printed from Mednax’s email system and saved as

paper files, and then produced in this case) that are part of “email loop”exchanges that were not

produced within Mednax’s “email loop”production. (See e.g., Ex. 22, Mednax 782531-32

(reflecting communication within coding department that was not preserved as part of email

loop). These records were preserved by chance, as part of practice audits. Aetna has no way of

knowing how many other emails that were part of email-loop exchanges –which by their very

nature involve physicians disagreeing with coding suggestions made by Mednax corporate

employees –were deleted as a result of the 90-day email destruction policy. Indeed, Mednax has

separately obstructed Aetna’s efforts to obtain information regarding this very system.

       These automated emails also do not account for, or otherwise lessen, the prejudice that

Aetna faces due to the destruction of hundreds of thousands of other email records, the contents

of which will never be revealed. For instance:

       i   Mednax did not preserve correspondence among Mednax corporate officials
           concerning, for example, business pressure to code at higher levels. Mednax
           has an entire business operations department focused on the business
           performance of its underlying practice groups and internal communications
           among those responsible for the oversight could have revealed pressure or
           benchmarks placed upon practice groups to reach certain revenue levels.

       i   Mednax did not preserve correspondence at the corporate level relating to the
           “education”of physician groups both (a) when they join or are acquired by
           Mednax; or (b) when the practice groups fail to code and bill in a manner that
           meets what Aetna contends to be the Mednax way. Aetna asserts that when
           Mednax acquires a new group or meets with an underperforming group,
           Mednax imposes a standard of billing that leads to higher and more expensive
           codes— indeed, it is through this process that Aetna contends Mednax
           “encourages”physicians to bill in a manner that is consistent with BabySteps
           (which, in turn, reduces the need for the “email loop”in the first place).
           Email records relating to this “educational process”were not preserved and
           thus not available for collection and production.

                                                 25
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 26 of 31




       i   Mednax did not preserve correspondence from within its practice groups.
           Complaints by physicians concerning Mednax’s corporate practices—
           including the Mednax billing and coding regimen— are most likely to come up
           between physicians in the same practice group. Yet, Mednax failed to
           preserve records that would allow for the review. In fact, Mednax initially
           claimed that it did not even maintain such records, although that turned out to
           be a false and misleading representation.

       i   Mednax did not preserve records that would reflect complaints or concerns
           raised by the various Medical Directors of the practice groups. Each practice
           group has a Medical Director and that individual is the person most likely to
           communicate complaints concerning Mednax’s business practices to
           Mednax’s corporate offices. Again, because no holds were in place, emails
           conveying concerns, disagreements, or complaints from Medical Directors to
           Mednax’s corporate offices were very likely deleted. Medical Directors are
           also the most likely to discuss compensation issues with Mednax corporate—
           including conversations concerning increased or decreased compensation
           based on performance.

       i   Mednax did not preserve records and communications among its Coding
           Department employees. Those communications could have included concerns
           about overbilling or upcoding. Likewise, those communications could have
           included directives from more senior personnel concerning how to achieve
           more intensive and expensive codes for the bills. There is direct testimony
           that this type of instruction occurred, but if it was conveyed in emails that
           predate litigation holds, those emails are gone forever.

       i   Mednax did not retain email records relating to alterations made to the
           BabySteps software— including email communications relating to why certain
           changes were, or were not, implemented. The BabySteps software— again,
           based on scant clinical information— generates the codes that end up on bills
           to Aetna. Emails relating to changes made to BabySteps or concerns about
           the impact of BabySteps are likewise unavailable.

       i   Mednax did not preserve records relating to the targeting of physician groups
           for acquisition. These records would include correspondence regarding
           expected revenue, educating new groups to meet the Mednax billing practices,
           and expected compensation for new groups.

       These are just some examples of the vast number of categories of information that are no

longer available to Mednax and, therefore, could not have been reviewed and produced in this

case. It is impossible to know precisely how many emails were deleted or the content of those


                                               26
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 27 of 31




emails because Mednax’s own policy dictates that the emails are gone forever. This is not

Aetna’s fault— Mednax’s own policy ensures this result, and scores of Mednax attorneys let it

happen for more than 3.5 years. This is spoliation of evidence.

       Importantly, Aetna is not claiming that every single employee within Mednax may have

previously had records that would support Aetna’s case. Aetna is focused on two critical points:

(1) no litigation hold at all was in place from January 2015 through June 2018 and (2) even after

the holds were put in place for a handful of individuals, a vast majority of relevant actors

(including Medical Directors, individuals charged with financial oversight, executives, etc.) were

left with no hold for another year-and-a-half. These are individuals in highly relevant positions.

It is thus reasonable for Aetna and the Court to assume that they had relevant information in their

possession before the Mednax auto-delete policy was finally shut off. Orion Drilling, LLC v.

EQT Production Company, Civil Action No. 16-1516, 2018 WL 4344980 at *2 (W.D. Pa. Sep.

11, 2018) (highlighting relevance of the position held by individual whose records were lost).

       Simply put, Mednax failed to preserve evidence over the course of many years, that

evidence is gone forever, and numerous lawyers let it happen. This is amounts to bad faith and

thus Aetna satisfies the remaining factors in the Bull analysis.

       B.      AETNA SEEKS, AT A MINIMUM, AN ADVERSE INFERENCE IN ITS FAVOR.

       Aetna has established that Mednax spoliated evidence and that it did so in bad faith.

Therefore, the first Bull factor is satisfied and the Court must next evaluate the sanction to

impose on Mednax. Aetna seeks, at a minimum, an adverse inference in Aetna’s favor.

Specifically, Aetna seeks an instruction from the Court to the jury that Mednax destroyed

evidence and that but for this destruction of evidence, emails records would have been available

and those email records would have supported Aetna’s position in this case.



                                                 27
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 28 of 31




       Given the widespread destruction of records, an adverse inference in Aetna’s favor is an

appropriate remedy. Aetna is not— at this stage, and prior to a hearing— seeking judgment or a

more severe sanction. But, the Court cannot permit Mednax’s reckless conduct go unchecked.

For years, Mednax destroyed email after email on an automated basis, and numerous in-house

and outside attorneys permitted this to happen every day. Mednax, a sophisticated and publicly

traded company, cannot avoid significant spoliation sanctions simply by saying that the issue

“slipped through the cracks,”particularly given that Mednax refuses to even reveal the content of

the alleged investigation that led to this conclusion.

       Put simply, Mednax destroyed what likely amounts to hundreds of thousands of emails,

and as numerous courts have found, an adverse inference is an appropriate sanction in these

circumstances. See Gn Netcom, Inc. v. Plantronics, Inc., 930 F.3d 76, 84-85 (3d Cir. 2019)

(affirming district court’s imposition of permissive adverse inference instruction on defendant

competitor for its executives’deletion of e-mails in response to pending antitrust litigation; “[the

district court] determined that, because some of the relevant emails were recovered, a permissive

adverse inference instruction would be effective as it would allow the jury to see the types of

recovered e-mails and draw conclusions about what the deleted emails contained”); Bozic, 912 F.

Supp. 2d at 273 (holding the spoliation inference was appropriate to remedy the prejudice

imposed on plaintiff and the process in adjudicating the case where defendant intentionally

destroyed a tape recording relevant to plaintiff’s underlying employment discrimination claims

(citing Schmid v. Milwaukee Elec. Tool Corp., 13 F.3d 76, 78 (3d Cir. 1994); Mosaid

Technologies Inc. v. Samsung Electronics Co., Ltd., 348 F.Supp.2d 332, 338 (D.N.J. 2004)

(noting that spoliation inference serves remedial function and levels the playing field). Cf Brewer

v. Quaker State Oil Ref. Corp., 72 F.3d 326, 334 (3d Cir. 1995) (“The general principles



                                                 28
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 29 of 31




concerning the inferences to be drawn from the loss or destruction of documents are well

established. When the contents of a document are relevant to an issue in a case, the trier of fact

generally may receive the fact of the document's nonproduction or destruction as evidence that

the party that has prevented production did so out of the well-founded fear that the contents

would harm him.” Brewer v. Quaker State Oil Ref. Corp., 72 F.3d 326, 334 (3d Cir. 1995)

(citations omitted).)

       In Mosaid Technologies, Inc., the district court affirmed the magistrate judge’s

imposition of a spoliation adverse inference instruction based on conduct nearly identical to

Mednax’s here. In Mosaid Technologies, Inc., the defendant failed to implement a timely

litigation hold or “‘off-switch’on its document retention policy concerning emails.” 348 F.

Supp. 2d at 333. As a result of the defendant’s failure to implement a litigation hold, the

defendants “automatic computer e-mail policy”remained “unchecked”and “allowed e-mails to

be deleted, or at least inaccessible, on a rolling basis.” Id. Not only did the defendant fail to

implement a litigation hold when the lawsuit first began, the defendant similarly failed to

implement a litigation hold after it received the plaintiff’s discovery requests, which sought the

production of email communications. Id. at 338. The court found the defendant “willfully

blinded itself”to the plaintiff’s discovery requests to take the position it “had no obligation to

prevent [the emails] continued destruction while [the] litigation continued.” Id. The court

emphasized the fact the defendant did not take any steps to preserve emails until three years after

the litigation began, only after the court issued its spoliation adverse inference opinion. Id. at

339. The court found the defendant’s conduct in failing to timely implement litigation holds

resulting in the destruction of evidence to be “knowing and intentional.” Id. at 338.




                                                 29
        Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 30 of 31




       Here, as in Mosaid, Mednax failed to timely implement litigation holds for a period of

over three years despite anticipating this “instant litigation”in November 2015. Identical to the

defendant in Mosaid, as a result of Mednax’s failure to implement litigation holds, Mednax’s 90

day email destruction policy ran “unchecked”and deleted hundreds of thousands of emails “on a

rolling basis”from key witnesses concerning the very subjects of Aetna’s requests for production

of documents. Mednax “willfully blinded”itself from its discovery obligations despite having

engaged in years of ongoing settlement discussions with Aetna regarding the claims at issue

here, having entered into a tolling agreement with Aetna, having been sued by Aetna, having

received Aetna’s requests for the production of documents, having the guidance of this Court’s

discovery orders commanding production of documents which should have been preserved, and

having the representation of three prominent law firms beginning from 2015. Here, as in

Mosaid, this Court should find Mednax’s spoliation of evidence warrants the imposition of

sanctions via the introduction of an adverse inference spoliation instruction to the jury.

       C.      AETNA SEEKS AN EVIDENTIARY HEARING TO FULLY ASSESS THE SCOPE OF
               DEFENDANTS’SPOLIATION AND THE APPROPRIATE REMEDY

       In connection with Aetna’s Motion, Aetna seeks an evidentiary hearing to assess the

scope of the Mednax’s spoliation. Aetna is prepared to present its evidence in person or via an

electronic hearing due to COVID restrictions on in-person gatherings and travel, and defers to

the Court’s preference in that regard.

                                         CONCLUSION

       For all the foregoing reasons, Aetna respectfully requests that the Court grant Aetna’s

Motion and schedule an appropriate hearing to accept testimony and evidence to fashion an

appropriate sanction against Mednax.




                                                 30
         Case 2:18-cv-02217-WB Document 267 Filed 03/02/21 Page 31 of 31




                                            Respectfully submitted,

                                            /s/ Mark J. Schwemler
                                            MARK J. SCHWEMLER
                                            COLIN J. O’BOYLE
                                            AIMEE L. KUMER
                                            ANDREW ESTEPANI
                                            ELLIOTT GREENLEAF P.C.
                                            925 Harvest Drive, Suite 300
                                            Blue Bell, Pennsylvania 19422


Dated:   March 1, 2021                      HOWARD PIERCE, pro hac vice
                                            PIERCE LLC
                                            433 S. Main Street, Suite 228
                                            West Hartford, CT 06110

                                            Counsel for Plaintiffs




                                       31
